DETAILED ACTION

This Office Action is in response to the original filing of September 2, 2020. Claim(s) 1-20 is/are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on January 19, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 11-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
As to Claim 11 which discloses “One or more computer-readable storage media”, is rejected under 101, for having a non-statutory matter. The claim is drawn to a “computer-readable medium”. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP 2111), the claim as a whole covers both transitory and non-transitory media. A transitory medium does not fall into any of the 4 categories of invention (process, machine, manufacture, or composition of matter).	Therefore, when the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). 
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
            The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Cf.  Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
As to Claim(s) 12-19, dependent Claim(s) 12-19 is/are rejected under the same rationale as set forth above. The examiner suggest that the claims to be amended to read "The one or more non-transitory computer-readable storage media" within the claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kolam et al. (EP 2,874,078 A1, hereinafter Kolam).

As to Claim 1, Kolam discloses a computer-implemented method for processing a network request, the method comprising:
intercepting a first network request transmitted by a web application ((Kolam; [abs, 0010-0011]), where Kolam discloses intercepting by a proxy a first network request.); 
generating a second network request based on the first network request ((Kolam; Figs. 4-5; [0017-0020]), where Kolam discloses the request can be modified to generate a second request to be transmitted.); and 
transmitting the second network request to a content distribution network for processing ((Kolam; Figs. 6, 8; [0021-0022, 0026]), where Kolam discloses the request being transmitted to the CDN for processing and a response is received.).

As to Claim 2, Kolam discloses the computer-implemented method of claim 1, wherein generating the second network request comprises duplicating the first network request to generate a duplicated first network request and modifying one or more elements of the duplicated first network request ((Kolam; Figs. 6-7; [0021-0022, 0024]), where Kolam discloses generating copies of the initial request and having the ability to modify the attributes of the initial request.).

As to Claim 3, Kolam discloses the computer-implemented method of claim 2, wherein the one or more elements include at least one of a header, a mode field, or a credentials field ((Kolam; Figs. 6-7; [0021-0022, 0024]), where Kolam discloses generating copies of the initial request and having the ability to modify the attributes of the initial request.).

As to Claim 4, Kolam discloses the computer-implemented method of claim 2, wherein modifying the one or more elements of the duplicated first network request comprises adding at least one of a cached pre-flight header or an origin header to the duplicated first network request ((Kolam; Figs. 6-7; [0020-0022, 0024]), where Kolam discloses generating copies of the initial request and having the ability to modify the attributes of the initial request.).

As to Claim 5, Kolam discloses the computer-implemented method of claim 2, wherein the first network request comprises an application programming interface (API) call, and modifying the one or more elements comprises:
reading a body of the first network request; buffering the body of the first network request; and setting a body of the duplicated first network request to reference the body of the first network request that is buffered ((Kolam; Figs. 6-7; [0021-0022, 0024]), where Kolam discloses generating copies of the initial request and having the ability to modify the attributes of the initial request.).

As to Claim 6, Kolam discloses the computer-implemented method of claim 1, wherein the first network request comprises one of an initial document request or an application programming interface (API) request (Kolam; [0011, 0013, 0022]).

As to Claim 7, Kolam discloses the computer-implemented method of claim 1, further comprising retrieving configuration data from a web browser database or a server machine that (Kolam; Fig. 6; [0021-0022]), where Kolam discloses where server to transmit the request to and retrieve a response.).

As to Claim 9, Kolam discloses the computer-implemented method of claim 1, further comprising, re-transmitting the second network request to the content distribution network in response to detecting an error when transmitting the second network request to the content distribution network ((Kolam; Figs. 6, 8; [0021-0022, 0026]), where Kolam discloses the request being transmitted to the CDN for processing and a response is received.).

As to Claim 10, Kolam discloses the computer-implemented method of claim 1, wherein a service worker performs the steps of intercepting, generating, and transmitting, and wherein the service worker receives fetch events from a web browser and responds back to the web browser ((Kolam; Figs. 6, 8; [0021-0022, 0026]), where Kolam discloses a service worker (i.e. proxy).).

As to Claim 11, Kolam discloses one or more computer-readable storage media including instructions that, when executed by one or more processors, cause the one or more processors to process a network request, by performing the steps of:
intercepting a first network request transmitted by a web application ((Kolam; [abs, 0010-0011]), where Kolam discloses intercepting by a proxy a first network request.);
generating a second network request based on the first network request ((Kolam; Figs. 4-5; [0017-0020]), where Kolam discloses the request can be modified to generate a second request to be transmitted.); and
(Kolam; Figs. 6, 8; [0021-0022, 0026]), where Kolam discloses the request being transmitted to the CDN for processing and a response is received.).

As to Claim 12, Kolam discloses the one or more computer-readable storage media of claim 11, wherein generating the second network request comprises duplicating the first network request to generate a duplicated first network request and modifying one or more elements of the duplicated first network request ((Kolam; Figs. 6-7; [0021-0022, 0024]), where Kolam discloses generating copies of the initial request and having the ability to modify the attributes of the initial request.).

As to Claim 13, Kolam discloses the one or more computer-readable storage media of claim 12, wherein modifying the one or more elements of the duplicated first network request comprises adding at least one of a pre-flight header or an origin header to the duplicated first network request ((Kolam; Figs. 6-7; [0020-0022, 0024]), where Kolam discloses generating copies of the initial request and having the ability to modify the attributes of the initial request.).

As to Claim 14, Kolam discloses the one or more computer-readable storage media of claim 13, the steps further comprising retrieving the pre-flight header from a web browser cache (Kolum; Fig. 7; [0024]).

As to Claim 15, Kolam discloses the one or more computer-readable storage media of claim 13, the steps further comprising obtaining the pre-flight header by transmitting a pre-flight request to the content distribution network (Kolum; Fig. 7; [0024]).

As to Claim 16, Kolam discloses the one or more computer-readable storage media of claim 11, wherein the first network request comprises an application programming interface (API) call, and modifying the one or more elements comprises:
reading a body of the first network request; buffering the body of the first network request; and setting a body of the duplicated first network request to reference the body of the first network request that is buffered ((Kolam; Figs. 6-7; [0021-0022, 0024]), where Kolam discloses generating copies of the initial request and having the ability to modify the attributes of the initial request.).

As to Claim 17, Kolam discloses the one or more computer-readable storage media of claim 11, wherein the first network request comprises one of an initial document request or an application programming interface (API) request (Kolam; [0011, 0013, 0022]).

As to Claim 19, Kolam discloses the one or more computer-readable storage media of claim 11, wherein a process that executes independently of a web application performs the steps of intercepting, generating, and transmitting ((Kolam; Figs. 6, 8; [0021-0022, 0026]), where Kolam discloses a service worker (i.e. proxy).).

As to Claim 20, Kolam discloses a system, comprising:
one or more memories that include instructions (Kolum; Fig. 6); and 
one or more processors that are coupled to the one or more memories and (Kolum; Fig. 6), when executing the instructions are configured to: 
intercept a first network request transmitted by a web application ((Kolam; [abs, 0010-0011]), where Kolam discloses intercepting by a proxy a first network request.),
(Kolam; Figs. 4-5; [0017-0020]), where Kolam discloses the request can be modified to generate a second request to be transmitted.), and
transmit the second network request to a content distribution network for processing ((Kolam; Figs. 6, 8; [0021-0022, 0026]), where Kolam discloses the request being transmitted to the CDN for processing and a response is received.).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolam et al. (EP 2,874,078 A1, hereinafter Kolam), in view of Anonymous (NPL, “Proxy Server, Wikipedia”, hereinafter Anonymous).

As to Claim 8, Kolam discloses the computer-implemented method of claim 1, but does not disclose further comprising transmitting the first network request to a cloud computing system in response to detecting an error when transmitting the second network request to the content distribution network.
In an analogous art, Anonymous discloses transmitting the first network request to a cloud computing system in response to detecting an error when transmitting the second network request to the content distribution network ((Anonymous; [Pg. 3]), where Anonymous discloses reverse proxy. When errors are detected within the proxy, the request can be rerouted to another device for processing.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kolam to include transmitting the first network request to a cloud computing system in response to detecting an error when transmitting the second network request to the content distribution network as taught by Anonymous to assist with processing request within the distribution system (Anonymous; [abs]).

As to Claim 18, Kolam discloses the one or more computer-readable storage media of claim 11, but does not disclose the steps further comprising transmitting the first network request to a cloud computing system in response to detecting an error when transmitting the second network request to the content distribution network.
In an analogous art, Anonymous discloses transmitting the first network request to a cloud computing system in response to detecting an error when transmitting the second network request to the content distribution network ((Anonymous; [Pg. 3]), where Anonymous discloses reverse proxy. When errors are detected within the proxy, the request can be rerouted to another device for processing.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kolam to include transmitting the first network request to a cloud computing system in response to detecting an error when transmitting the second network request to the content distribution network as taught by Anonymous to assist with processing request within the distribution system (Anonymous; [abs]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Juravicius et al. (US 10,601,948 B1) disclose intercepting request to be analyzed and processing through a proxy.
Reddy et al. (US 2016/0380975 B1) disclose the ability to redirect requests when problem arises.

The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571) 270-7475 and fax number is (571) 270-8475.  The examiner can normally be reached on 8:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN M THIEU/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        2.26.2021